On petition por a rehearing.
Perkins, J.
In this case, Ramey executed two mortgages; the first on the 23d of October, 1872, to James Busenbarke, to secure a loan of one thousand dollars, due one year after date. In this mortgage a mistake was made in the description of the property mortgaged.
*505The second mortgage was executed on the 9th of June, 1873, by Ramey to Hattie McCune, to secure a note for two thousand eight hundred dollars, and was upon the same property, correctly described, as was the prior mortgage to Busenbarlce, in which mortgage the property was erroneously described.
In a suit to foreclose the first mortgage, that given to Busenbarlce, it was held by this court, in an opinion delivered by Worder, J., that the mistake in the mortgage, in describing the property, might be corrected and the lien of it established on the property, as against Hattie McCune, the subsequent mortgagee, on the ground that said McCune’s mortgage was simply to secure a prior debt.
In the petition for a rehearing, it is admitted the decision made in the case is correct, if it be true in fact that the McCune mortgage was made to secure a prior debt.
It is insisted that, on the contrary, the record shows the McCune mortgage to have been given for a loan made at the time of the execution of the mortgage. This is a question of fact that must be settled by the evidence in the record. We copy all relating to it.
William P. Ramey testified: “I was owing William Mount, and he held a number of notes on me of different sums, and he wanted them made into one note and secured by mortgage. These notes were for money and interest of business transactions of some seven or eight years past. He brought all the notes to the store, and we counted up the interest and included all the debts in one note. He wanted the note and mortgage given to his niece, Hattie B. McCune. She was not present then or at any time, and never had anything to do with the business.”
Hattie McCune testified: “ I had no conversation with any one in regard to the business, except my uncle, Mr. Mount. I would not have reloaned the money to Ramey on the security of the mortgage given to me, had I known that Busenbarke held a mortgage on said lots.”
William Mount testified: “ I fetched down the notes to *506William P. Barney’s store, and his son, William H. Eamey, counted up the interest on them. Some of the notes held in her name” (MeCune’s), “and some in my name. The old man, William P. Eamey, his son, William H. Eamey, and myself were present. William H. Eamey counted up the interest on all the notes, and I told them to draw up a note for the whole amount, which was done and given to me in Hattie B. McCune’s name. William P. then asked his son if he should give a'mortgage to secure this note, on the brick house.”
This is all the evidence on the point of the consideration of the mortgage of McCune. It shows that that mortgage ■was given to secure a prior debt. It shows that a new note was given for that debt, at the time of the execution of the mortgage; but the evidence does not show how long the notes exchanged for the new note had to run; it does not show that time of payment was extended a day by the new note; it may have been shortened. It does not appear that any new loan was made upon the execution of the McCune mortgage, or that time was extended for a moment on an old one.
The petition for a rehearing is overruled.